     Case 3:16-md-02738-FLW-LHG Document 10836 Filed 10/22/19 Page 1 of 3 PageID: 101395

                                                                                      Susan M. Sharko
                                                                                      973-549-7350 Direct
                                                                                      973-360-9831 Fax
                                                                                      Susan.Sharko@dbr.com


            Law Offices

    600 Campus Drive         October 22, 2019
     Florham Park, NJ
            07932-1047
                             VIA ECF
          973-549-7000
      973-360-9831 fax
www.drinkerbiddle.com
                             Honorable Freda L. Wolfson
                             United States District Court- District of NJ
     A Delaware Limited
     Liability Partnership
                             Clarkson S. Fisher Building & U.S. Courthouse
                             402 East State Street, Court Room 5E
           CALIFORNIA        Trenton, NJ 08608
        CONNECTICUT

            DELAWARE

               ILLINOIS
                                      Re:   In re: Johnson & Johnson Talcum Powder Products
           NEW JERSEY                       Marketing, Sales Practices and Products Liability Litigation
             NEW YORK                       MDL No. 2738
       PENNSYLVANIA

                  TEXAS

    WASHINGTON D.C.
                             Dear Judge Wolfson:
                                    I am writing in response to the PSC’s letter dated October 18, 2019
                             informing the Court of the voluntary recall of Lot #22318RB of Johnson’s
                             Baby Powder and suggesting that the PSC may seek further Daubert briefing
                             in light of this development.

                                    J&J and JJCI are investigating this matter as quickly as possible to
                             ensure that they take the right next steps on this issue. In particular, they are
                             working to determine the integrity of the tested sample and the validity of the
                             test results, including whether they were the result of cross-contamination.

                                   Defendants strongly object, however, to any suggestion that this
                             development merits reopening the Daubert hearing record or engaging in
                             another round of briefing. The FDA’s finding is not relevant to the Court’s
                             Daubert inquiry, for several reasons.
     Andrew B. Joseph
Partner responsible for            First, the question before the Court is whether plaintiffs have scientific
  Florham Park Office
                             evidence of causation, and this development does not move the needle on that
                             question. Both sides’ experts testified in large part that their opinions were
                             based on the product as sold, whatever its contents. This is because a Bradford
                             Hill analysis looks at several epidemiological factors (e.g., strength of
                             association, consistency, dose response) that are based on exposure to the
        Established 1849
                             product in its totality; thus, an analysis of these factors does not turn on


                             120979430.1
Case 3:16-md-02738-FLW-LHG Document 10836 Filed 10/22/19 Page 2 of 3 PageID: 101396



         Honorable Freda L. Wolfson
         October 22, 2019
         Page 2


         product contents. Moreover, as defendants noted in their briefing, the trace
         amounts of amphibole asbestos that Dr. Longo purported to find in baby
         powder samples would result in exposure far below the OSHA PEL and even
         further below the direct, prolonged and heavy occupational exposure that has
         been associated with ovarian cancer in epidemiological literature. See Rule
         26 Report of H. Nadia Moore, Ph.D., DABT, ERT at 40-49, Feb. 25, 2019.
         By contrast, studies looking at environmental exposure did not detect an
         increased risk of ovarian cancer.

                 Second, the FDA findings involved trace amounts of asbestos in
         samples from one lot of Johnson’s Baby Powder. There is no suggestion by
         the FDA that the product has been contaminated for the decades at issue in
         this litigation. To the contrary, the FDA has previously conducted testing and
         not detected asbestos in Johnson’s Baby Powder. Indeed, the FDA recently
         reported on testing that did not detect asbestos in baby powder products.
                 Third, the FDA finding involved chrysotile, a form of serpentine
         asbestos. This variety of asbestos has not been associated with the Chinese
         mine that has been the source of JJCI talcum powder products since
         2003. Nor has Dr. Longo claimed in this litigation that he found chrysotile in
         JJCI products. Rather, he has only claimed in his MDL report that he found
         very different forms of amphibole asbestos, which the FDA did not find in the
         lot at issue. Thus, the FDA findings undermine Dr. Longo’s opinions, rather
         than supporting them.

                  We are available to discuss these matters at the Court’s convenience.

                                                   Respectfully submitted,

                                                   /s/ Susan M. Sharko
                                                   Susan M. Sharko
                                                   DRINKER BIDDLE & REATH LLP
                                                   600 Campus Drive
                                                   Florham Park, NJ 07932
                                                   Telephone: 973-549-7000
                                                   Facsimile: 973-360-9831
                                                   E-mail:    susan.sharko@dbr.com


         120979430.1
Case 3:16-md-02738-FLW-LHG Document 10836 Filed 10/22/19 Page 3 of 3 PageID: 101397



         Honorable Freda L. Wolfson
         October 22, 2019
         Page 3


                                                   Kathleen Frazier, Esq.
                                                   SHOOK, HARDY & BACON L.L.P.
                                                   JPMorgan Chase Tower
                                                   600 Travis Street, Suite 3400
                                                   Houston, TX 77002-2926
                                                   Telephone: 713-227-8008
                                                   Facsimile: 713-227-9508
                                                   E-mail:    kfrazier@shb.com

                                                   John H. Beisner, Esq.
                                                   SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                   1440 New York Avenue, N.W.
                                                   Washington, D.C. 20005
                                                   Telephone: 202.371.7410
                                                   Facsimile: 202.661.8301
                                                   E-mail:    john.beisner@skadden.com

                                                   Attorneys for Defendants Johnson &
                                                   Johnson and Johnson & Johnson
                                                   Consumer Companies, Inc., now known
                                                   as Johnson & Johnson Consumer Inc.



         cc:      All Counsel of Recod (via ECF)




         120979430.1
